Citation Nr: 1617674	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an increased rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, rated as 20 percent disabling prior to August 24, 2015 and 40 percent disabling thereafter.

4.  Entitlement to an extension of a temporary total rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, currently from April 28, 2009 to August 1, 2009.


REPRESENTATION

The Veteran is represented by:  Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to April 1992 and from October 1993 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the issues of entitlement to service connection for right and left knee disability and increased ratings for lumbosacral strain with degenerative joint disease the Veteran testified at a February 2016 hearing with the undersigned Veterans Law Judge.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning numerous issues as shown in the electronic claims file (VBMS). Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and the issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The claims for service connection for the knees and increased rating for the lumbosacral spine disability are addressed in the REMAND portion of the    decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

During a February 2016 Board hearing, before the Board promulgated a decision, the Veteran requested to withdraw the appeal as to the issue of entitlement to an extension of a temporary total rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, currently from April 28, 2009 to August 1, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to an extension of a temporary total rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, currently from April 28, 2009 to August 1, 2009, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In February 2016, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  During that hearing, the Veteran requested to withdraw the issue of entitlement to an extension of a temporary total rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, currently from April 28, 2009 to August 1, 2009.  

VA received this request to withdraw prior to the promulgation of a Board decision. 38 C.F.R. § 20.204(a), (b)(3).  Although not in writing, the request was submitted by the Veteran during a hearing.  38 C.F.R. § 20.204(a).  Consequently, the Board finds that the criteria for the withdrawing of a claim have been met.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to an extension of a temporary total rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, currently from April 28, 2009 to August 1, 2009.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.


ORDER

The claim of entitlement to an extension of a temporary total rating for lumbosacral strain with degenerative joint disease, status post laminectomy and lumbar fusion, currently from April 28, 2009 to August 1, 2009, is dismissed.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted on the claims for service connection for knee disabilities and increased rating for his lumbosacral spine disability. 

Pursuant to his claims of entitlement to service connection for right and left        knee disabilities, the Veteran was provided a VA examination in May 2010.      After reviewing the relevant evidence of record and administering a clinical evaluation, the examiner rendered diagnoses of right knee patellar spur and left  knee osteoarthritis, and opined the conditions are not related to military service.  Although the examiner acknowledges that the Veteran performed numerous parachute jumps during his active duty, the examiner limits the opinion to whether the Veteran's current knee disabilities are etiologically related to instances of        in-service treatment.  Accordingly, a new examination with opinion is warranted. 

With respect to the lumbosacral disability, the Board notes that additional evidence was associated with the claims file since the April 2013 statement of the case, but no supplemental statement of the case has been issued.  Accordingly, that issue must be remanded.  

The Board notes the Veteran reported receiving VA treatment.  The last treatment records in the file are dated in February 2014.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back and knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since February 2014.  If any requested records are unavailable, the Veteran should be notified of such.

2.   Schedule the Veteran for a VA knee examination to address his claims for service connection for both knees.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  All pertinent symptomatology and findings must be reported in detail.  

Following review of the claims file and examination of     the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and left knee disabilities are related to service.  The examiner should explain why or why not, and specifically address the Veteran's participation in parachute jumps as well as his in-service treatment for the right knee in September 1988 and for the left knee in August and September 1991.    

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all  claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


